Citation Nr: 1506911	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-31 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, Tennessee


THE ISSUE

Entitlement to a clothing allowance for the 2012 calendar year.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Nashville, Tennessee. 


FINDINGS OF FACT

1.  The Veteran was found eligible for an annual clothing allowance in 2011 for bilateral knee braces worn for a service connected right knee disability.

2.  In July 2012, the Veteran certified that he continued to wear the knee braces and, therefore, sought his annual clothing allowance for the 2012 calendar year.

3.  The VAMC denied the claim in August 2012 finding no evidence that the Veteran continued to wear or need the knee braces.

4.  The evidence of record includes four signed statements from co-workers attesting to seeing the Veteran wear knee braces in the 2012 calendar year and an August 2012 VA outpatient treatment record signed by a VA physician indicating the Veteran still required a knee brace for his service-connected right knee, which he wears "frequently."

5.  The preponderance of the evidence indicates the Veteran frequently wore knee braces in the 2012 calendar year for his service-connected knee disability; entitlement to an annual clothing allowance was already previously established.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for the 2012 calendar year have been met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, since the benefit sought is being granted in full, any deficiencies in notice or assistance are considered non-prejudicial.

Clothing Allowance

 A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) , or (f); or

 (2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a). 

The initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date.  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement. 38 C.F.R. § 3.810(b).

Here, the Veteran was found eligible for a clothing allowance on August 17, 2011 due to continued use of bilateral knee braces for his service-connected right knee disability (he is not currently service-connected for his left knee disorder).  In July 2012, the Veteran signed and returned his form requesting a clothing allowance for 2012 based on the previously-established entitlement.  See id.

The claim was denied because the VHA found no evidence that the Veteran was still using the knee braces in 2012.  In the Veteran's appeal, he indicates he believes the confusion occurred because he received two separate packages from the prosthetics department at VA on or around March 2011 containing a total of four braces (two braces per package).  He believes the second package was sent to him in error.  He called the prosthetics department to alert them of the mix up, but they advised him to keep the extra braces and use them as needed.  In light of the extra braces on hand, he did not have to reorder braces until late September 2012, after he filed his 2012 clothing allowance.  He claims he uses the bilateral knee braces on a daily basis.

The Board will not disturb the previously-established finding of entitlement to a clothing allowance.  Rather, the question before the Board is whether the evidence indicates the Veteran used the bilateral knee braces in the calendar year of 2012.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes he did.

In support of his claim, the Veteran submitted four signed statements from co-workers dated November 2012.  Therein, the four co-workers attested to seeing the Veteran wear knee braces within the last twelve months.

There is no record of the phone call between the Veteran and the prosthetics department in March 2011.  VA outpatient treatment records, however, do include a VA outpatient note by a VA staff physician dated August 2012 indicating "patient still requires the use of the knee brace, which he wears frequently."

In light of the evidence that the Veteran was wearing knee braces "frequently" in 2012, the Board finds the evidence is at the very least in relative equipoise.  As such, the Veteran is entitled to the benefit of the doubt.  In light of the above, the Board concludes a clothing allowance for the 2012 calendar year is warranted.


ORDER

Entitlement to a clothing allowance for the 2012 calendar year is granted subject to the laws and regulations governing monetary awards.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


